Case: 14-11403   Date Filed: 04/02/2015   Page: 1 of 2


                                                       [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11403
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:11-cr-00296-TJC-PDB-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JULIUS ISORON ENGLAND,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (April 2, 2015)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-11403     Date Filed: 04/02/2015   Page: 2 of 2


      James A. Hernandez, appointed counsel for Julius Isoron England in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and England’s conviction and

sentence are AFFIRMED.




                                          2